When the action was dismissed for want of jurisdiction, the power of the court to determine either the title or the value of the property in controversy terminated, and the subsequent acts of assessing the damages and ordering judgment therefor were consequently unauthorized and void. The plaintiffs' exceptions must therefore be sustained, but in order to prevent unnecessary litigation, and in furtherance of the more speedy administration of justice, the case is ordered to be sent to Merrimack *Page 413 
county for trial. See Bartlett v. Lee, 60 N.H. 168. The defendant will take costs to the time of transfer.
Ordered accordingly.
STANLEY J., did not sit: the others concurred.